Opinion filed January 6,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00069-CV
                                                    __________
 
                              ALLEN
GLENN THOMAS, Appellant
 
                                                             V.
 
                                            
TDCJ, ET AL, Appellees

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 022093 
 

 
                                            M E M O R A N
D U M   O P I N I O N
            
            Allen
Glenn Thomas sued the Texas Department of Criminal Justice, its board of
directors, the medical department of the French Robertson Unit, and numerous
employees of the Texas Departement of Criminal Justice – Institutional
Division.  Thomas sought both injunctive relief and money damages for injuries
he alleged he received as a result of unconstitutional practices on a regular
basis.  The trial court dismissed all of Thomas’s claims pursuant to Tex. Civ. Prac. & Rem. Code Ann. §§
14.001-.014 (Vernon 2002).  We affirm.
            On
appeal, Thomas argues that the termination of his claims has resulted in his
malicious prosecution under the law and that the trial court abused its
discretion by dismissing his claims.  We note that the record affirmatively
reflects that Thomas failed to comply with the requirements of Sections
14.004-.005.  Moreover, Thomas failed to plead actionable claims.  All of
Thomas’s arguments on appeal have been considered, and each is overruled. 
Thomas has failed to establish that the trial court abused its discretion.
            The
order of the trial court is affirmed.
 
 
                                                                                    PER
CURIAM
 
January 6, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.